Citation Nr: 0509650	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola, Counsel

INTRODUCTION

The veteran had active service from June 1952 to June 1956.  

This case is before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO determined that new and material evidence 
had not been received to reopen a claim for service 
connection for a low back disorder.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in February 2005.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  In an October 1979 rating decision, the RO denied service 
connection for a low back disorder.  The RO notified 
appellant of this decision by letter later that month; he did 
not appeal and that decision became final.  

2.  Evidence submitted since the October 1979 rating decision 
is new and it bears directly and substantially upon the issue 
at hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the October 1979 rating decision is 
new and material, and the claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1103 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

The agency of original jurisdiction properly notified the 
veteran of the information and evidence not of record that is 
necessary to substantiate the claim to reopen service 
connection for a low back disorder.  However, further 
discussion of the duty to notify and the duty to assist is 
unnecessary in this case as the Board finds that the veteran 
has submitted new and material evidence to reopen his claim.  
Consequently, there is no prejudice to the veteran.  


New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In an October 1979 rating decision, the RO denied service 
connection for a low back disorder.  

The RO determined that, although the service medical records 
did show evidence of treatment for a minor back strain, a 
chronic low back condition was not shown at the time of the 
separation medical examination in 1956.  The RO also 
determined that the post-service medical evidence did not 
show the veteran had a current low back disorder.  The RO 
held that, in the absence of a low back disorder diagnosis, 
service connection was not warranted.  

The RO notified the veteran of the adverse determination and 
of his procedural and appellate rights by correspondence 
later that month.  The veteran did not appeal and that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented, the Secretary must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  A claim will be reopened and 
reviewed if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

The evidence added to the record since the October 1979 
rating decision includes private medical treatment records 
dated in 2000.  These records show the veteran has been given 
a diagnosis of degenerative disc disease of the lumbosacral 
spine and lumbago.  When determining whether the veteran has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In Evans, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.

The above evidence is new because it was not previously of 
record at the time of the October 1979 rating decision.  The 
additional medical evidence is material because it is 
competent medical evidence and it establishes that the 
veteran has a current diagnosis of a low back disorder.  

Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is relevant and probative of the 
issue whether the veteran has a current low back disorder 
related to his claimed in-service injury.  Justus, 3 Vet. 
App. at 513.  

An assessment of the probative value of the evidence in this 
case can only be made when adjudicating the merits based on 
all the evidence of record.  

The Board concludes that the evidence received since the 
October 1979 rating decision is new and material, and the 
claim for this benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 38 C.F.R. § 3.156(a) (2001).  


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened; to 
that extent, the appeal is granted.  


REMAND

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

At his personal hearing the veteran testified that he has 
been awarded Social Security Administration disability 
benefits that may be based, in part, on his low back 
disorder.  Transcript, pp. 11-12.  The records used in that 
decision have not been requested.  These records are relevant 
to the veteran's claim for service connection for a low back 
disorder.  An attempt must be made to obtain these records 
under 38 U.S.C.A. § 5103A (West 2002); see also Baker v. 
West, 11 Vet. App. 163 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The veteran testified that he had been hospitalized during 
basic training for his low back injury for approximately one 
week to ten days at the Great Lakes Naval Training Center 
infirmary.  Transcript, pp. 4-5.  He argues that the service 
medical records do not include these records.  An attempt 
must be made to obtain these records under 38 U.S.C.A. § 
5103A (West 2002).  

The veteran testified that he first received post-service 
medical treatment for his low back disorder in or about 1958 
in the Cincinnati, Ohio area by several different 
chiropractors.  Transcript, pp. 6-7.  He has also reported 
having received treatment for over fifteen years by Chriss 
Sigafoose, M.D., 1694-S Tamiami Trail, Venice, Florida, 
34293; and, for ten to twelve years by Lewis Saunders, 
Nokomis Avenue, Venice, Florida.  These records are relevant 
to the veteran's claim for service connection for a low back 
disorder.  An attempt must be made to obtain these records 
under 38 U.S.C.A. § 5103A (West 2002).  

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action. VA will 
notify the veteran when further action is required on his 
part.

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should provide any evidence 
in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The AMC should contact the 
appropriate service department in order 
to obtain the hospitalization records at 
the Great Lakes Naval Training Center 
infirmary.  The veteran testified that he 
had been hospitalized during basic 
training for his low back injury for 
approximately one week to ten days.  AMC 
will make as many requests for this 
evidence as necessary to obtain relevant 
records unless it concludes that the 
records sought do not exist or that 
further efforts to obtain these records 
would be futile.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).  

3.  Request the veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records showing 
treatment for the claimed low back 
disorder.  The veteran testified that he 
first received post-service medical 
treatment for his low back disorder in or 
about 1958 in the Cincinnati, Ohio area 
by several different chiropractors.  He 
has also reported having received 
treatment for over fifteen years by 
Chriss Sigafoose, M.D., 1694-S Tamiami 
Trail, Venice, Florida, 34293; and, for 
ten to twelve years by Lewis Saunders, 
Nokomis Avenue, Venice, Florida.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, appellant should be notified of 
the efforts in requesting these records.

4.  Contact the Social Security 
Administration and secure a copy of the 
decision rendered awarding the veteran 
Social Security disability benefits, as 
well as copies of all supporting medical 
records utilized in making that decision 
and in determining the veteran's 
continued entitlement to disability 
benefits.

5.  The AMC should conduct any other 
necessary development, including 
obtaining a medical nexus opinion, in 
addition to the above and readjudicate 
the issue of service connection for a low 
back disorder.  If the requested benefit 
is not granted, the AMC should issue a 
supplemental statement of the case.  It 
must contain notice of all applicable 
criteria not previously provided in the 
statement of the case and prior 
supplemental statements of the case.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


